                                                     Case 4:19-cv-04771 Document 1-3 Filed on 12/09/19 in TXSD Page 1 of 30

                                                                      2019-81063 / Court: 151
CertifiedDocumentNumber:87987454-Page1of22




                                                                                Exhibit A
CertifiedDocumentNumber:87987454-Page2of22   Case 4:19-cv-04771 Document 1-3 Filed on 12/09/19 in TXSD Page 2 of 30
CertifiedDocumentNumber:87987454-Page3of22   Case 4:19-cv-04771 Document 1-3 Filed on 12/09/19 in TXSD Page 3 of 30
CertifiedDocumentNumber:87987454-Page4of22   Case 4:19-cv-04771 Document 1-3 Filed on 12/09/19 in TXSD Page 4 of 30
CertifiedDocumentNumber:87987454-Page5of22   Case 4:19-cv-04771 Document 1-3 Filed on 12/09/19 in TXSD Page 5 of 30
CertifiedDocumentNumber:87987454-Page6of22   Case 4:19-cv-04771 Document 1-3 Filed on 12/09/19 in TXSD Page 6 of 30
CertifiedDocumentNumber:87987454-Page7of22   Case 4:19-cv-04771 Document 1-3 Filed on 12/09/19 in TXSD Page 7 of 30
CertifiedDocumentNumber:87987454-Page8of22   Case 4:19-cv-04771 Document 1-3 Filed on 12/09/19 in TXSD Page 8 of 30
CertifiedDocumentNumber:87987454-Page9of22   Case 4:19-cv-04771 Document 1-3 Filed on 12/09/19 in TXSD Page 9 of 30
CertifiedDocumentNumber:87987454-Page10of22   Case 4:19-cv-04771 Document 1-3 Filed on 12/09/19 in TXSD Page 10 of 30
CertifiedDocumentNumber:87987454-Page11of22   Case 4:19-cv-04771 Document 1-3 Filed on 12/09/19 in TXSD Page 11 of 30
CertifiedDocumentNumber:87987454-Page12of22   Case 4:19-cv-04771 Document 1-3 Filed on 12/09/19 in TXSD Page 12 of 30
CertifiedDocumentNumber:87987454-Page13of22   Case 4:19-cv-04771 Document 1-3 Filed on 12/09/19 in TXSD Page 13 of 30
CertifiedDocumentNumber:87987454-Page14of22   Case 4:19-cv-04771 Document 1-3 Filed on 12/09/19 in TXSD Page 14 of 30
CertifiedDocumentNumber:87987454-Page15of22   Case 4:19-cv-04771 Document 1-3 Filed on 12/09/19 in TXSD Page 15 of 30
CertifiedDocumentNumber:87987454-Page16of22   Case 4:19-cv-04771 Document 1-3 Filed on 12/09/19 in TXSD Page 16 of 30
CertifiedDocumentNumber:87987454-Page17of22   Case 4:19-cv-04771 Document 1-3 Filed on 12/09/19 in TXSD Page 17 of 30
CertifiedDocumentNumber:87987454-Page18of22   Case 4:19-cv-04771 Document 1-3 Filed on 12/09/19 in TXSD Page 18 of 30
CertifiedDocumentNumber:87987454-Page19of22   Case 4:19-cv-04771 Document 1-3 Filed on 12/09/19 in TXSD Page 19 of 30
CertifiedDocumentNumber:87987454-Page20of22   Case 4:19-cv-04771 Document 1-3 Filed on 12/09/19 in TXSD Page 20 of 30
CertifiedDocumentNumber:87987454-Page21of22   Case 4:19-cv-04771 Document 1-3 Filed on 12/09/19 in TXSD Page 21 of 30
CertifiedDocumentNumber:87987454-Page22of22   Case 4:19-cv-04771 Document 1-3 Filed on 12/09/19 in TXSD Page 22 of 30
              Case 4:19-cv-04771 Document 1-3 Filed on 12/09/19 in TXSD Page 23 of 30




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this November 18, 2019


     Certified Document Number:        87987454 Total Pages: 22




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                    Case 4:19-cv-04771 Document 1-3 Filed on 12/09/19 in TXSD Page 24 of 30

                                                                     2019-81063 / Court: 151
CertifiedDocumentNumber:87987455-Page1of1
              Case 4:19-cv-04771 Document 1-3 Filed on 12/09/19 in TXSD Page 25 of 30




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this November 18, 2019


     Certified Document Number:        87987455 Total Pages: 1




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
CertifiedDocumentNumber:88064720-Page1of1   Case 4:19-cv-04771 Document 1-3 Filed on 12/09/19 in TXSD Page 26 of 30
              Case 4:19-cv-04771 Document 1-3 Filed on 12/09/19 in TXSD Page 27 of 30




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this November 18, 2019


     Certified Document Number:        88064720 Total Pages: 1




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                       Case 4:19-cv-04771 Document 1-3 Filed on 12/09/19 in TXSD Page 28 of 30                                                        11/14/2019 8:43 AM
                                                                                                                                                            Marilyn Burgess - District Clerk Harris County
                                                                                                                                                                                 Envelope No. 38481833
                                                                                                                  r{,~
                                                    AFFIDAVIT ATTA.CRIB                                                                                              By: SHANNON NORTH-GONZALEZ
                                                                                                                                                                              Filed: 11/14/2019 8:43 AM
                                                                                                       CAtJ§E NO.    201981063


                                                                                                      RECEIPT NO.                          0.00             CIV
                                                                                                             **********                           TR # 73694511

                                                        pLAI"q:IFT: CENTRAL EyE AssocmTION                                              in The      151st
                                                                      VS,                                                               Judicial District Court
                                                        DEFEWDENT: *wlN crpy HRB INsuRANCE coMPAi¢y                                     of Hat:rig Courity, Texas
                                                                                                                                        i5isq: DlsrRlcT CQORT
                                                                                                                                        Houston, TX
                                                                                                             clrATloN
                                                        IRE STATE OF REXAS
                                                        County o£ Harris                                                               €opyoFpLEABiN€pROvl_DEDBypLm,




                                                        TO: Tfl±N clTT FIRE INSURANCE CormAN¥ {EN INSURANCE CoMPAN¥) tim¥ BE SERVED
                                                            BY SER:VING Cff croRpoRATlcIN S¥STEm
                                                               1999      BRI[AN STREET sul" goo    DAlinAs   TX
                                                               Attached. is a copy of pmlNTIFF's ORIGINAL pRTITloN

                                                        This instrrmrent was filed on the 2.±Q.ja±zpf. .Eg±reqbe.r+i_j2_9|9, in the above cited cause member
                                                        and court. me instr\rment attached describes the claim against You.
                                                                YotJ ffivE BEEN SUED, You may employ an attorney. If you or your attorney do not £1le a
                                                        written answer with the District Clerk who issued this citation by 10:00 a.in on the Mciriday
                                                        next foilQwing the expiration of 20 days after you were served this Oil:ation and petition,
                                                        a default jtidgment may be taken agairist yoti.




                                                                                                                     baARIL¥N Bt}RGESS, District C:1erk
                                                                                                                     Z}arris County, Ie*as
                                                                                                                     201 C:arolir}e, flougton, Texas 77002
                                                        1900                                                         {P.a. Box 4651, Houston, Texas 77Z10)

                                                        Eel:    {?13} 963-8881             ,                         :ated By! HALL, JOSHUA EVEREIT           GLfi//11376225
                                                        Bar__N_a__._I:      24060850


                                                                                                  OFTlcfiR/AtI"ORlzBD pmsoN RETOEN
                                                        Came to band at                  o`clock _.M., on the           day of
                                                        Exec"ted a.€ {address}

                                                                                         County at _ o'clock _.H., ori tbe _ day of
                                                                      by delivering to                                                   defendant:, in Person, a
                                                        true copy of this Citation together with the acc:oxpanying _ copy{ies) of t:he Petition
                                                        attached tbereto and I endorsed on said copy of the Citation the date of delivery.
                                                        to certify which I af fix my hand Officially t:his   day of
CertifiedDocumentNumber:88087138-Page1of2




                                                                             Affiarlt                                                    Deputy

                                                        on this day,                                                             }cnown to me to be the person whc}se
                                                        signature appears on the foregoing return, personally appeared. After being by me dtily swo3=n,
                                                        he/she stated that thig citation was executed by him/her ifl the exact Tnanner rec!ited on the
                                                        return,
                                                        SWORN TO AND St]BSCRIBED BEFORE ME, on this _ day o£



                                                                                                                                         Notary Public


                                                                                                        *73694511*
                                                                                                                    .AFFIDAVITATTACII'ED
                                                    Case 4:19-cv-04771 Document 1-3 Filed on 12/09/19 in TXSD Page 29 of 30




                                                                                                  Officer or Authorized rettirn

                                                    Cametohandonthe                   12th              day ofRTovember A.D.. 2019, at 9:00 o'clock
                                                    A$4L and executed by delivering Twin City Fire Insurance Company Throtlah reciistered
                                                    aaent cT Corooration system on the £3!!Lday of                                           November A+D. 2019.
                                                    aLJLOL;±£__ .... =.i_: P_1gQ.k_=_TA]j4±,_the within named defendant, in person, a true copy of
                                                    this Chation, together with a copy of original petition with date of service ma]ked thereon, at
                                                    the following location,      1999 Bryan street, Suite 900 Dallas Texas 75201




                                                    Citation: 201981063
                                                    plaintiffs Original Petition, plaintiff Central Eye Association, P.A. DBA Eye TrendsFirst
                                                    \Set of lnterrogatoriesand Requests for Production

                                                    Withess Fee:
                                                    For mileage
                                                    For Notay



                                                                                                                                   SCH 4688 expires 2/28/2020

                                                                                                           Dave Valfer, 1801 Vassar Drive Richardson, Texas
                                                                                                                         Authorized Person


                                                    COMPLETE !F YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE. OR CLERK OF THE COURT.
                                                    In accordance wlttl Rule 107: The officer or authorized person who serves, or aifempts to serve, a citation shall sign the retilm, The
                                                    signature is not required to be verified, if the return is slgned by a person other than a sheriff, constable. or the clerk Of the court, the
                                                    return shall be Signed under penalty of perjury and contain the following statement:




                                                    MynameisQLay?_Vat_f§_I
CertifiedDocumentNumber:88087138-Page2of2




                                                    My date of birth is;         Julv 2.1960              and myaddress is; 1801 Vassar Drive Richardsori Texas 75081
                                                                                                                                     Dallas County, Texas


                                                    I DECLARE UNDER pENAITy OF pERJURy THAT TIH FOREGOING Is TRUE Ar`ro
                                                    CORECT.
              Case 4:19-cv-04771 Document 1-3 Filed on 12/09/19 in TXSD Page 30 of 30




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this November 18, 2019


     Certified Document Number:        88087138 Total Pages: 2




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
